Citation Nr: 1236389	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  10-10 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder, but not including schizophrenia.
 
2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for schizophrenia.  
 
 
REPRESENTATION

Appellant represented by:  Sema E. Lederman, Attorney 


ATTORNEY FOR THE BOARD
 
D. Rogers, Associate Counsel
 
 

INTRODUCTION
 
The appellant served a term of active duty for training from September 1981 to May 1982.  She performed additional service with the National Guard. 
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which declined to reopen the claim of entitlement to service connection for schizophrenia, and denied entitlement to service connection for posttraumatic stress disorder.  
 
In December 2011, this appeal was remanded to the RO to schedule the appellant for a Travel Board hearing.  A hearing was scheduled for May 2012, but the appellant failed to report.  She has not provided good cause for such failure and has not requested that the hearing be rescheduled.  Thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.702(d) (2011).
 
In light of the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the issue of entitlement to service connection for posttraumatic stress disorder to include all other diagnosed psychiatric disorders save for schizophrenia, the latter disorder being the subject of a prior final rating decision, and hence, subject to the provisions of 38 U.S.C.A. § 5108 (West 2002).   
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
The Veteran seeks entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder and schizophrenia.  She asserts that a psychiatric disorder had its onset during her active military service, or that she has posttraumatic stress disorder based on an unspecified trauma during military service.  After careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the issues on appeal.  
 
At the outset, the Board notes that the dates of the appellant's military service remain unclear.  An Army National Guard Report of Separation (NGB Form 22) reflects that the appellant had National Guard service from July 1981 to June 1985.  A DD Form 214 shows that she served an initial period of active duty for training from September 1981 to May 1982 and upon discharge, she was transferred to her National Guard Unit of assignment.  

An Army National Guard Retirement Credits Record shows that she served additional periods of active duty for training in July 1982 and August 1983, and periods of inactive duty for training from July 1981 to May 31, 1985.  Upon separation from National Guard service on June 1, 1985, she was transferred to the United States Army Reserves control group.  

The appellant's DD Form 214 and NGB Form 22 show a terminal date of reserve/military obligation of July 14, 1987.  The appellant's official military personnel file obtained from the National Personnel Records Center in September 2008 verified the above information.  

Significantly, however, May 2006 correspondence from the Department of the Army indicated that requested service treatment records dating from 1983 to 1985 were charged to the appellant for separation/retirement on December 11, 2001.  Accordingly, it remains unclear whether the appellant performed additional active duty, reserve or National Guard service since her discharge from the National Guard and transfer to the United States Army Reserves control group on June 1, 1985.    
 
Similarly, it appears that there may be additional outstanding National Guard service treatment records that have not been requested or obtained.  Service treatment records were obtained from the National Personnel Records Center in February 2005, which contained service treatment records pertaining only to her initial period of active duty training dating from July 1981 to April 1982.  In a March 2006 statement, however, the appellant indicated that following deployment of her National Guard unit to Fort Campbell, Kentucky between 1983 and 1985, she underwent a psychiatric consultation and/or received psychiatric treatment at Fort Campbell's Blanchfield Army Community Hospital.  As previously noted, May 2006 correspondence from the Department of the Army indicated that requested service treatment records were charged to the appellant for separation/retirement on December 11, 2001.  The appellant denies ever receiving these.  There is no indication that the appellant's National Guard service treatment and/or personnel records have been requested by VA from the New York National Guard.  This must be accomplished on remand.  
 
Evidence of record also shows that the appellant has received Supplemental Security Income benefits from the Social Security Administration since as early as 1981 and, in 2003, she was reportedly receiving such benefits due to psychiatric or mental health disability.  On review, these records have not been obtained.  VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  These records are potentially relevant to the issues on appeal and should be obtained.  38 C.F.R. § 3.159(c)(2). 
 
Additionally, private psychiatric treatment records currently of record indicate that the appellant receive pre- and post-service private inpatient and/or outpatient psychiatric treatment.  Specifically, a May 1981 pre-service private inpatient treatment summary indicates that the appellant received prior psychiatric treatment at Booth Memorial Hospital, Queens General Hospital/Queens Valley OPD, and Long Island Jewish Mental Health Center.  A February 1983 private inpatient psychiatric treatment summary indicates that she was admitted to that facility from Hillcrest Hospital with a psychiatric diagnosis.  A November 2003 psychiatric consultation at the North Carolina State Division of Mental Health indicated that she was discharged on October 22, 2003 from a two week stay at Coastal Plain Hospital for treatment substance abuse and depression.  It was further noted that she had undergone three recent hospitalizations at Dublin County Hospital where she had reportedly received mental health treatment since 5 years prior.  Unfortunately, the record contains no indication that the aforementioned private treatment records have been requested or obtained for review.  These records are pertinent to the claims on appeal and efforts should be made to obtain them.  See 38 C.F.R. § 3.159(c)(1) (2011).
 
In a January 2007 statement pertaining to the claim for service connection for posttraumatic stress disorder, the appellant indicated that her claim was due to personal trauma sustained during military service.  In October 2008, she was requested to provide a detailed statement regarding the alleged personal trauma sustained during military service, however, she failed to respond.  In light of the need to remand the claims on appeal for additional development, the RO/AMC should make one final request that the appellant provide a detailed statement pertaining to her claimed personal trauma during military service in support of her claim for posttraumatic stress disorder.
 
As a final matter, July 2012 correspondence to the appellant at her last known mailing address of record, which appears to have remained the same since approximately 2009, was returned to the Board as undeliverable, and unable to be forwarded.  Accordingly, the RO/AMC should take any action necessary to obtain and verify the appellant's current and correct mailing address.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO/AMC must attempt to verify the appellant's current mailing address, using all means available, in compliance with the procedures provided for in the M21-1, Part III, Subpart iii, Chapter 1, Section B, paragraph 11, Issues Regarding a Claimant's Address.  If the appellant's current mailing address cannot be determined or verified, a statement indicating such, including a documentation of all action taken in the attempt to verify her correct mailing address must be documented in the claims file.
 
2.  The RO/AMC must contact the National Personnel Records Center, and/or any other indicated agency, and request verification of the complete dates and types of the appellant's service in the National Guard since July 1981, to specifically include whether she had additional service of any kind dating since June 1985.  The National Personnel Records Center  must specifically note whether such duty was active duty, active duty for training, or inactive duty for training.  All periods of active duty for training or inactive duty for training should be separately noted.  
 
3.  After the appellant's complete dates and types of service have been verified, the RO/AMC must contact the New York Adjutant General, New York National Guard, and any other appropriate agencies and/or service departments, and request the appellant's complete service personnel and treatment records along with any retention and/or enlistment physicals generated from July 1981 to June 1985.  This request specifically includes any records mental health and/or psychiatric treatment records from the Blanchfield Army Community Hospital at Fort Campbell, Kentucky dating between 1983 and 1985.  If any of these records were "retired" and placed into long-term storage, the RO must request from the appropriate agency or records depository that copies of those records be secured for inclusion in the claims file.  If these records are not available, a negative reply must be provided.
 
4.  The RO/AMC should contact the Social Security Administration and request all medical records upon which any claim for benefits was based.  All records obtained and any responses received must be associated with the claims file.
 
5.  All attempts to Federal records must be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the appellant and (a) identify the specific records that are unable to obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) inform the appellant that she is ultimately responsible for providing the evidence.  The appellant must then be given an opportunity to respond.
 
6.  Request that the appellant submit records of any inpatient and/or outpatient mental health and/or psychiatric treatment received prior to, during, and since military service.  This specifically includes records of any pertinent treatment received at Booth Memorial Hospital, Queens General Hospital/Queens Village OPD, and Long Island Jewish Mental Health Center dating prior to and since April 1981, Hillcrest Hospital dating in 1983, Coastal Plain Hospital dating in 2003, and Dublin County Hospital.  The appellant may also submit an authorization for release of these records.  Upon receipt of any appropriate authorization, the RO is to request any records identified.  If these records cannot be located, specifically document the attempts that were made to locate them.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
7.  Request that the appellant complete a VA Form 21-0781, Statement in Support of Claim for Service Connection for Posttraumatic Stress Disorder.  The appellant is hereby notified that it is her responsibility to cooperate in the development of the claims on appeal.  VA's duty to assist is not a "one-way street," and that a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
8.  Upon completion of the above development, and after completing any additional development warranted based on the foregoing development, to include requesting a VA psychiatric examination to determine the relationship between any diagnosed psychiatric disorder and service, the RO/AMC must readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If any benefit sought on appeal remains denied, the appellant should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


